1     RICHARD A. BESHWATE, JR. SBN 179782
      ATTORNEY AT LAW
2     1330 L STREET SUITE D
      FRESNO, CALIFORNIA 93721
3     TELEPHONE: (559) 266-5000
4

5     Attorney for Defendant, JEFFREY STUBBLEFIELD.

6

7

8
                                   UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
                                           )           Case:1:18-cr-00032 LJO-SKO
11   UNITED STATES OF AMERICA,             )
                                           )
12         Plaintiff,                      )
                                           )           STIPULATION AND ORDER
13   vs.                                               TO CONTINUE HEARING
                                           )
     JEFFREY STUBBLEFIELD.,                )
14
                                           )           DATE: April 8, 2019
                                           )
15          Defendant.                     )           TIME: 8:30 am
                                           )           JUDGE: Hon. Lawrence J. O’Neill
16
      ____________________________________ )
17

18

19          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
20
     counsel RICHARD A. BESHWATE, JR., attorney for Defendant, and KIMBERLY SANCHEZ,
21
     Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for April 8, 2019, shall
22

23
     be continued to APRIL 29, 2019, at 10:00 a.m.

24
                     This continuance is necessary because defense counsel needs additional time to
25
     prepare the sentencing memorandum as well as prepare other issues attendant to sentencing.
26
     Assistant United States Attorney Kimberly Sanchez has no objection to the continuance.
27

28
1           The parties stipulate that the time until the next hearing should be excluded from the
2
     calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
3
     served by the court excluding such time, so that counsel for the defendant may have reasonable
4
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
5

6    U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served

7    by granting this continuance outweigh the best interests of the public and the defendant in a
8
     speedy trial. 18 U.S.C. §3161(h)(7)(A).
9

10

11
     DATED: April 2, 2019
12
                                                   Respectfully submitted,
13                                                 /S/ Richard A. Beshwate, Jr.
14
                                                   RICHARD A. BESHWATE, JR.
                                                   Attorney for Defendant, J. Stubblefield
15

16

17   DATED: April 2, 2019
                                                   Respectfully submitted,
18                                                 /S/Kimberly Sanchez
19                                                 KIMBERLY SANCHEZ, Assistant U.S. Attorney

20
                                                    ORDER
21

22          The date set for hearing on April 8, 2019, shall be

23          heard on APRIL 29, 2019 at 10:00 a.m.
24

25
     IT IS SO ORDERED.
26

27       Dated:     April 2, 2019                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
28
